Appeal by defendants from a judgment, entered in pursuance of an order granting plaintiff’s motion for judgment on the pleadings and admissions pursuant to section 476 of the Civil Practice Act, permanently enjoining defendants from maintaining a parking lot upon their premises in the town of Islip, Suffolk County, as in violation of the Zoning Ordinance of the town. Judgment reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, without costs. The admissions herein made are merely evidentiary and not conclusive. Nolan, P. J., Carswell, Sneed, Wenzel and MacCrate, JJ., concur.